Citation Nr: 0604402	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-09 795	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than April 8, 2004, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




REMAND

The veteran had active military service from January 1977 to 
November 1983.  

In October 2003, the Board of Veterans' Appeals (Board) 
remanded this case for further evidentiary development.  The 
issue that was before the Board was a claim of entitlement to 
TDIU.

In an April 2005 rating decision, the Appeals Management 
Center (AMC) awarded the veteran a TDIU, effective April 8, 
2004.  This brought to an end the veteran's appeal.  
Nevertheless, the AMC curiously issued a supplemental 
statement of the case (SSOC) in April 2005.  The SSOC 
addressed the effective date assigned for TDIU and was issued 
prior to the April 29, 2005, notification to the veteran of 
the award of TDIU.  This was contrary to the provisions of 
38 C.F.R. § 19.31 (2004), which prohibit use of a SSOC to 
announce decisions by an originating agency of issues not 
previously addressed in a statement of the case (SOC).  The 
case was forwarded to the Board even though no notice of 
disagreement (NOD) as to the effective date question had been 
received.

In a January 2006 Written Brief Presentation submitted to the 
Board, the veteran's representative filed an NOD with the 
effective date assigned.  See 38 C.F.R. § 20.300 (2005).  By 
filing an NOD, the veteran has initiated appellate review of 
this issue.  The next step in the appellate process is for 
the originating agency to issue to the veteran a SOC 
summarizing the evidence relevant to the issue, the 
applicable legal authority, and the reasons relied upon in 
making its determination.  See 38 C.F.R. § 19.29 (2005); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, the issue of an effective date earlier than 
April 8, 2004, for the award of a TDIU must be remanded for 
the issuance of an SOC as to that issue.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a substantive appeal 
must be filed after an SOC is issued.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2005).  

Accordingly, this matter is hereby REMANDED for the following 
action:

An SOC addressing the issue of an 
effective date earlier than April 8, 
2004, for the award of a TDIU should be 
prepared and sent to the veteran and his 
representative.  The veteran and his 
representative should be given an 
opportunity to appeal.  The veteran is 
hereby reminded that appellate 
consideration of this issue may be 
obtained only if a timely appeal is 
perfected after an SOC is issued.  If, 
and only if, the veteran files a timely 
appeal, the case should be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

